
	
		II
		111th CONGRESS
		1st Session
		S. 359
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2009
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Hawai’i Capital National Heritage Area,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Hawai’i Capital National Heritage
			 Area Establishment Act.
		2.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the Hawai’i
			 Capital National Heritage Area established by section 3(a).
			(2)Local
			 coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area
			 designated by section 3(d).
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required under section 5.
			(4)MapThe
			 term map means the map entitled Hawai’i Capital National
			 Heritage Area Proposed Boundary, numbered T17/90,000B, and dated
			 January 2009.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Hawai’i.
			3.Hawai’i capital
			 national heritage area
			(a)EstablishmentThere
			 is established in the State the Hawai’i Capital National Heritage Area.
			(b)BoundariesThe
			 Heritage Area shall consist of portions of Honolulu and the Honolulu Ahupua’a,
			 as depicted on the map.
			(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service and the Hawai’i Capital
			 Cultural Coalition.
			(d)Local
			 coordinating entityThe Hawai’i Capital Cultural Coalition shall
			 be the local coordinating entity for the Heritage Area.
			4.Duties and
			 authorities of the local coordinating entity
			(a)Duties of the
			 local coordinating entityTo further the purposes of the Heritage
			 Area, the local coordinating entity shall—
				(1)prepare and
			 submit a management plan for the Heritage Area to the Secretary in accordance
			 with section 5;
				(2)assist units of
			 local government, regional planning organizations, and nonprofit organizations
			 in implementing the approved management plan by—
					(A)carrying out
			 programs and projects that recognize, protect, and enhance important resource
			 values in the Heritage Area;
					(B)establishing and
			 maintaining interpretive exhibits and programs within the Heritage Area;
					(C)developing
			 recreational and educational opportunities in the Heritage Area;
					(D)increasing public
			 awareness of, and appreciation for, natural, historic, scenic, and cultural
			 resources of the Heritage Area;
					(E)protecting and
			 restoring historic sites and buildings in the Heritage Area that are consistent
			 with the themes of the Heritage Area;
					(F)ensuring that
			 signs identifying points of public access and sites of interest are posted
			 throughout the Heritage Area; and
					(G)promoting a wide
			 range of partnerships among governments, organizations, and individuals to
			 further the purposes of the Heritage Area;
					(3)consider the
			 interests of diverse units of government, businesses, organizations, and
			 individuals in the Heritage Area in the preparation and implementation of the
			 management plan;
				(4)conduct meetings
			 open to the public at least semiannually regarding the development and
			 implementation of the management plan;
				(5)for any fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 Act—
					(A)submit to the
			 Secretary an annual report that describes, for the fiscal year—
						(i)the
			 accomplishments, expenses, income, amounts, and sources of matching
			 funds;
						(ii)the amounts
			 leveraged with Federal funds and sources of the leveraged funds; and
						(iii)grants made to
			 any other entities;
						(B)make available to
			 the Secretary for audit all information relating to the expenditure of Federal
			 funds and any matching funds for the fiscal year; and
					(C)require, in all
			 agreements authorizing the expenditure of Federal funds by other organizations,
			 that the organizations receiving the Federal funds make available to the
			 Secretary for audit all records and other information relating to the
			 expenditure of the funds; and
					(6)encourage, by
			 appropriate means, economic development that is consistent with the purposes of
			 the Heritage Area.
				(b)AuthoritiesThe
			 local coordinating entity may, subject to the prior approval of the Secretary,
			 for the purposes of preparing and implementing the management plan for the
			 Heritage Area, use Federal funds made available under this Act to—
				(1)make grants to
			 the State or a political subdivision of the State, nonprofit organizations, and
			 other persons;
				(2)enter into
			 cooperative agreements with, or provide technical assistance to, the State or a
			 political subdivision of the State, nonprofit organizations, Federal agencies,
			 and other interested parties;
				(3)hire and
			 compensate staff;
				(4)obtain money or
			 services from any source, including under any other Federal law or
			 program;
				(5)contract for
			 goods or services; and
				(6)support
			 activities of partners and any other activities that—
					(A)further the
			 purposes of the Heritage Area; and
					(B)are consistent
			 with the approved management plan.
					(c)Prohibition on
			 the acquisition of real propertyThe local coordinating entity
			 shall not use Federal funds made available under this Act to acquire real
			 property or any interest in real property.
			5.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date on which funds are
			 made available to carry out this Act, the local coordinating entity shall
			 submit to the Secretary for approval a management plan for the Heritage
			 Area.
			(b)RequirementsThe
			 management plan shall—
				(1)describe
			 comprehensive policies, goals, strategies, and recommendations for—
					(A)conveying the
			 heritage of the region; and
					(B)encouraging
			 long-term resource protection, enhancement, interpretation, funding,
			 management, and development of the Heritage Area;
					(2)take into
			 consideration existing State, county, and local plans in the development and
			 implementation of the management plan;
				(3)include a
			 description of actions and commitments that governments, private organizations,
			 and individuals have agreed to take to protect, enhance, and interpret the
			 natural, historic, scenic, and cultural resources of the Heritage Area;
				(4)specify existing
			 and potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the Heritage Area;
				(5)include an
			 inventory of the natural, historic, cultural, educational, scenic, and
			 recreational resources of the Heritage Area related to the stories and themes
			 of the region that should be protected, enhanced, managed, or developed;
				(6)recommend
			 policies and strategies for resource management, including the development of
			 intergovernmental and interagency agreements to protect the natural, historic,
			 cultural, educational, scenic, and recreational resources of the Heritage
			 Area;
				(7)describe a
			 program of implementation for the management plan, including—
					(A)performance
			 goals;
					(B)plans for
			 resource protection, enhancement, and interpretation; and
					(C)specific
			 commitments for implementation of the management plan that have been made by
			 the local coordinating entity or any government, organization, business, or
			 individual;
					(8)include an
			 analysis of, and recommendations for, ways in which Federal, tribal, State, and
			 local programs may best be coordinated to carry out the purposes of this Act,
			 including recommendations for the role of the National Park Service and other
			 Federal agencies associated with the Heritage Area;
				(9)include an
			 interpretive plan for the Heritage Area; and
				(10)include a
			 business plan that—
					(A)describes the
			 role, operation, financing, and functions of—
						(i)the
			 local coordinating entity; and
						(ii)each of the
			 major activities contained in the management plan; and
						(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the Heritage Area.
					(c)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with this Act, the local coordinating entity shall be ineligible
			 to receive additional funding under this Act until the date on which the
			 Secretary approves the management plan.
			(d)Approval of
			 management plan
				(1)In
			 generalNot later than 180 days after the date of receipt of the
			 management plan under subsection (a), the Secretary, in consultation with the
			 Governor of the State and any applicable tribal government, shall approve or
			 disapprove the management plan.
				(2)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
					(A)the local
			 coordinating entity represents the diverse interests of the Heritage Area,
			 including governments, natural and historical resource protection
			 organizations, educational institutions, businesses, community residents, and
			 recreational organizations;
					(B)the local
			 coordinating entity has afforded adequate opportunity for public and
			 governmental involvement, including workshops and public meetings, in the
			 preparation of the management plan;
					(C)the resource
			 protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, historic, and cultural
			 resources of the Heritage Area;
					(D)the management
			 plan would not adversely affect any activities authorized on Federal or tribal
			 land under applicable laws or land use plans;
					(E)the Secretary has
			 received adequate assurances from the appropriate State, tribal, and local
			 officials, the support of which is necessary to ensure the effective
			 implementation of the State, tribal, and local aspects of the management plan;
			 and
					(F)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the plan.
					(3)Action
			 following disapprovalIf the Secretary disapproves the management
			 plan under paragraph (1), the Secretary—
					(A)shall advise the
			 local coordinating entity in writing of the reasons for the disapproval;
					(B)may make
			 recommendations to the local coordinating entity for revisions to the
			 management plan; and
					(C)not later than
			 180 days after the receipt of any proposed revision of the management plan from
			 the local coordinating entity, shall approve or disapprove the proposed revised
			 management plan.
					(4)AmendmentsThe
			 Secretary shall approve or disapprove each amendment to the management plan
			 that the Secretary determines would make a substantial change to the management
			 plan in accordance with this subsection.
				(5)Use of
			 fundsThe local coordinating entity shall not use Federal funds
			 authorized by this Act to carry out any amendments to the management plan until
			 the Secretary has approved the amendments.
				6.Duties and
			 authorities of the Secretary
			(a)Technical and
			 financial assistance
				(1)In
			 generalOn the request of the local coordinating entity, the
			 Secretary may provide to the local coordinating entity technical and financial
			 assistance on a reimbursable or nonreimbursable basis, as determined by the
			 Secretary, to develop and implement the management plan.
				(2)Priority
			 actionsIn providing assistance under this subsection, the
			 Secretary shall give priority to actions that assist in—
					(A)conserving the
			 significant natural, historic, cultural, and scenic resources of the Heritage
			 Area; and
					(B)providing
			 educational, interpretive, and recreational opportunities consistent with the
			 purposes of the Heritage Area.
					(3)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the local coordinating entity and other public or private entities for the
			 purposes of carrying out this subsection.
				(b)Evaluation
				(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area under section 10, the
			 Secretary shall—
					(A)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
					(B)prepare a report
			 with recommendations for the future role of the National Park Service, if any,
			 with respect to the Heritage Area.
					(2)Evaluation
			 componentsAn evaluation conducted under paragraph (1)(A)
			 shall—
					(A)assess the
			 progress of the local coordinating entity with respect to—
						(i)accomplishing the
			 purposes of this Act for the Heritage Area; and
						(ii)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
						(B)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
					(C)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
					(3)Report
					(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report with recommendations for the future role
			 of the National Park Service, if any, with respect to the Heritage Area.
					(B)Required
			 analysisIf the report prepared under subparagraph (A) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
						(i)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
						(ii)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
						(C)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
						(i)the
			 Committee on Energy and Natural Resources of the Senate; and
						(ii)the Committee on
			 Natural Resources of the House of Representatives.
						7.Relationship to
			 other Federal agencies
			(a)In
			 generalNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation
			 and coordinationTo the maximum extent practicable, the head of
			 any Federal agency planning to conduct activities that may have an impact on
			 the Heritage Area is encouraged to consult and coordinate the activities with
			 the Secretary and the local coordinating entity.
			(c)Other Federal
			 agenciesNothing in this Act—
				(1)modifies, alters,
			 or amends any laws (including regulations) authorizing a Federal agency to
			 manage Federal land under the jurisdiction of the Federal agency;
				(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
				(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
				8.Private property
			 owners and regulatory protectionsNothing in this Act—
			(1)abridges the
			 rights of any owner of public or private property, including the right to
			 refrain from participating in any plan, project, program, or activity conducted
			 within the Heritage Area;
			(2)requires any
			 property owner to permit public access (including access by any Federal,
			 tribal, State, or local agency) to the property;
			(3)modifies any
			 provisions of Federal, tribal, State, or local law with regard to public access
			 to, or use of, private land;
			(4)alters any land
			 use regulation, approved land use plan, or other regulatory authority of any
			 Federal, tribal, State, or local agency;
			(5)conveys any land
			 use or other regulatory authority to the local coordinating entity;
			(6)authorizes or
			 implies the reservation or appropriation of water or water rights;
			(7)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
			(8)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
			9.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $10,000,000, of which not more than $1,000,000 may be made available for
			 any fiscal year.
			(b)Cost-sharing
			 requirement
				(1)In
			 generalThe Federal share of the cost of any activity provided
			 assistance or a grant under this Act shall not exceed 50 percent of the total
			 cost of the activity.
				(2)Form of
			 non-Federal shareThe non-Federal share—
					(A)shall be from
			 non-Federal sources; and
					(B)may be in the
			 form of in-kind contributions of goods and services fairly valued.
					10.Termination of
			 authorityThe authority of the
			 Secretary to provide financial assistance under this Act terminates on the date
			 that is 15 years after the date of enactment of this Act.
		
